

	

		II 

		109th CONGRESS

		1st Session

		S. 169

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Bingaman (for

			 himself, Mr. Roberts, and

			 Mr. Inhofe) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Intermodal Surface

		  Transportation Efficiency Act of 1991 to identify a route that passes through

		  the States of Texas, New Mexico, Oklahoma, and Kansas as a high priority

		  corridor on the National Highway System.

	

	

		

			1.

			Southwest Passage Initiative for regional and interstate

			 transportation

			Section 1105(c) of the

			 Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat.

			 2032) is amended by adding at the end the following:

			

				

					(46)

					The corridor extending from

				the point on the border between the United States and Mexico at El Paso, Texas,

				where United States Route 54 begins, along United States Route 54 through the

				States of Texas, New Mexico, Oklahoma, and Kansas, and ending in Wichita,

				Kansas, to be known as the Southwest Passage Initiative for Regional and

				Interstate Transportation Corridor or SPIRIT

				Corridor.

				.

		

